Hoar, J.
The instructions given to the jury were sufficiently favorable to the defendant, and included all the rulings which he could properly ask.
The jury were expressly instructed that “ if Cushman, Spence & Co. were intrusted by the plaintiff with the possession of the lard for the purpose of sale, any bona fide contract made by Cushman, Spence & Co. in relation to this property would be valid, and it would be immaterial when or on what terms, limitations or conditions, such sale was to be made; the material fact to be ascertained being that the property was put into the possession of Cushman, Spence & Co. for the purpose of sale.” This covered all the ground of the defendant’s claim, as to the effect of a delivery to Cushman, Spence & Co. for the purpose of sale; and was in conformity with the provisions of Gen. Sta. c. 54, § 4. The defendant was permitted to introduce all pertinent evidence bearing upon this point, including the letters and receipts in which the lard was said to have been consigned for sale ; and to argue it fully to the jury. Whatever force the letters and receipts had, as implying, by their reception without dissent, that the plaintiff admitted that the lard had been originally consigned for the purpose of sale, the defendant had the benefit of it before the jury.
But the defendant went farther, and claimed that receiving these receipts, without objection, bound the plaintiff by the statements contained in them, and estopped him from denying that the lard was consigned for the purpose of sale. But the difficulty with this proposition is, that the lard was pledged to the defendant before the letters and receipts were written; and therefore the defendant did not alter his condition- in consequence of them : and they could not create an estoppel in pais *423against him. If they were an admission, the defendant knew nothing of it, and had not acted upon it; and so the plaintiff might show that the admission was erroneous or mistaken.
The instruction given, that if the plaintiff fraudulently permitted Cushman, Spence & Co. to have the possession and apparent ownership of the property, he could not recover it from any bona fide purchaser, or one imposed upon by the appearance of ownership fraudulently created, was sufficient for the defendant’s purpose, so far as the acts of the plaintiff prior to the accruing of the defendant’s title were in controversy.
When the presiding judge farther ruled, that “ a jury would be authorized to infer such a fraudulent purpose in the plaintiff, if, without evidence of any express or positive fraudulent intent, it was proved that he gave such possession, and furnished to and permitted Cushman, Spence & Co. to have all the ordinary indicia of ownership, upon the ground that every one is presumed to intend the usual and ordinary consequences of his act,” he stated a doctrine favorable to the defendant, the correctness of which it might be our duty seriously to consider, if the verdict had not made it unimportant in this case. We certainly do not now intend to sanction it.

Exceptions overruled.